Citation Nr: 0218508	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-08 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel






INTRODUCTION

The service department has verified the veteran's active 
military service from February 1944 to December 1946.  He 
was a prisoner of war (POW) of the German government from 
April 1944 to April 1945.  The veteran died in April 1999.  
The appellant is the veteran's widow.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  The RO 
initially considered and denied the appellant's claim in 
May 1999.  It was reviewed again in October 1999 and 
denied as a well-grounded claim had not been submitted.  
The statement of the case issued in January 2000 advised 
her of the basis for the determination that the claim was 
not well grounded.  

The Board remanded the claim in April 2001 for additional 
development and readjudication of the claim.

In July 2002 the RO most recently affirmed the determined 
previously entered.  

The case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran died in April 1999 of arteriosclerotic 
cerebrovascular disease. 


2.  At the time of his death the veteran was service-
connected for major depressive disorder with post-
traumatic stress disorder (PTSD), evaluated as 70 percent 
disabling; irritable bowel syndrome, evaluated as 10 
percent disabling; and malnutrition evaluated as 
noncompensable (0 percent) disabling.  The combined rating 
was 70 percent.

3.  The probative, competent evidence of record does not 
show that a disability related to active service was the 
principal or contributory cause of death. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

At the time of his death, the veteran was service 
connected for major depressive disorder with PTSD, 
evaluated as 70 percent disabling; irritable bowel 
syndrome, evaluated as 10 percent disabling; and 
malnutrition evaluated as noncompensable (0 percent) 
disabling.  The combined rating was 70 percent.  

Service medical records are negative for findings or 
diagnosis of arteriosclerotic cerebrovascular disease.  

When examined in July 1945, a few months after being 
released from having been a POW, the veteran's heart and 
arteries were clinically evaluated as normal.  The 
character of his pulse rate was full and regular.  He had 
no varicose veins.  There was no finding of edema noted.  
His bones, joints, muscles and feet were normal.  He was 
found physically qualified for flying duty.  

At an examination in March 1946 the veteran's heart was 
clinically evaluated as normal, his arteries were soft and 
compressible and he had no varicose veins.  His bones, 
joints, and muscles were normal and his feet were normal.  
He was found physically qualified for flying duty and met 
the physical requirements for appointment.  

The report of a quadrennial examination in November 1953 
shows a clinical evaluation of normal for heart, vascular 
system and psychiatric.  

Post service medical evidence shows that the veteran 
suffered a right-sided cerebrovascular accident in June 
1982.  The hospitalization records note that he had a 
strong family history of stroke.  

The veteran first filed a claim for benefits in August 
1993.  He sought service connection for a massive stroke 
in 1982 and stated that doctors believed his incarceration 
as a POW was a contributing factor.

In October 1993, TWK, MD wrote that there could be no 
absolute evidence that the veteran's having been a POW was 
the cause of his cerebrovascular accident.  However, in 
his medical judgment, Dr. TWK felt that this could have 
certainly been a contributing factor.  According to what 
the veteran had related, he suffered some terrible 
experiences while he was a prisoner to include beating, 
starvation and two attempts at escape.  "All of these 
things can and do have an affect on a persons long term 
health."

The veteran was afforded a VA Compensation and Pension 
(C&P) POW examination in December 1993.  In the medical 
history, he reported not doing any work while a POW.  He 
denied beriberi, chest pain, or rapid heart beats and 
questioned whether he had had skipped or missed heart 
beats.  He did not respond as to whether he had 
experienced swelling of the legs and/or feet. 

At the general medical examination in December 1993 he 
related bailing out from an airplane and being captured 
during World War II.  He did not relate any injures from 
the bail out.  He did receive a beating by fists of one of 
the local inhabitants when he was first captured but did 
not relate that he received any more injuries or beatings 
during his incarceration as a POW.  He escaped and made it 
back to the American lines.  

At the December 1993 VA examination the veteran denied any 
chest pain, history of high blood pressure, cardiac 
disease, palpitations, murmur, or any other cardiac 
disease.  He had had four seizures over the past ten years 
since his stroke.  Clinical findings were that his heart 
was regular without murmur or S3.  The VA examiner noted 
that the veteran did not receive any significant injuries 
while a POW.  He had suffered from lack of nutrition and 
had a weight loss of approximately 25 pounds while a POW.  

The impression at the December 1993 VA examination 
included depression; PTSD; malnutrition, historical; and 
right hemisphere stroke with a left hemiparesis.  A VA 
examiner concluded that the veteran's depression, PTSD and 
malnutrition were directly related to his POW experience.  
The right hemisphere stroke was not included as directly 
related to his POW experience and the VA examiner noted 
that it occurred as a civilian.  

The physician said that the veteran was totally disabled 
and needed aid and attendance, and if the depression, PTSD 
and malnutrition were not significant to allow 
compensation, that he should be considered for aid and 
attendance, which he needed.

When seen for a VA psychiatric/neurological examination in 
December 1993, the VA examiner noted that the veteran's 
history was more consistent with major depression.  There 
were some symptoms of PTSD but the intensity and frequency 
of these symptoms did not meet the diagnostic criteria for 
a diagnosis of PTSD.  He had been asked to retire from his 
company at age 62 in a money saving effort.  He then 
worked three more years for another company and retired 
voluntarily at age 65.  The examiner found little evidence 
of any occupational impairment caused by mental and/or 
physical disorders. 

A chest X-ray in December 1993 showed the 
cardiomediastinal silhouette and pulmonary vasculature 
were within normal limits, except for moderate 
atherosclerotic calcification of the thoracic aorta.  

In September 1994 the veteran contended that his coronary 
artery disease was brought about by beriberi as he had 
lost 35 pounds while in the prison camp and at the time of 
his statement was totally disabled.  He enclosed a copy of 
a letter written by the Secretary of the positive 
association between the development of ischemic heart 
disease (coronary artery disease) in individuals who have 
a history of edema due to beriberi.  Compensation would be 
paid to former POWs with a history of edema due to 
beriberi who subsequently developed ischemic heart 
disease.  

In November 1994 the veteran was afforded a cardiac 
examination.  He reported that while a POW he suffered 
malnutrition and was diagnosed with beriberi heart 
disease.  The VA examiner found no obvious evidence of 
organic heart disease.  

The veteran was again afforded a VA C&P cardiac 
examination in February 1995.  He denied any active 
cardiac symptoms, having angina or symptoms of congestive 
heart failure.  He denied orthopnea or paroxysmal 
nocturnal dyspnea.  His reported past medical history 
included a remote history of beriberi in the 1940's.  A 
December 1993 EKG reportedly showed normal sinus rhythm 
with left axis deviation.  The VA examiner assessed no 
obvious evidence of active heart disease at that time.  

In a May 1995 letter, TWK, MD, said that a review of the 
veteran's current health problems revealed the following 
conditions were directly related to his being held as a 
POW:  cerebrovascular accident with resulting paralysis 
and related problems, post-traumatic arthritis of the 
arms, shoulders and knees, generalized anxiety disorder 
and irritable bowel syndrome.  Dr. TWK said that all these 
problems were part of the veteran's post-traumatic (mental 
and physical) stress syndrome.  

The veteran died in April 1999.  According to the death 
certificate, the veteran died in April 1999 at home from 
arteriosclerotic cerebrovascular disease.  RL, M.D. signed 
the death certificate.

In May 1999 the appellant submitted a claim for widow's 
benefits and claimed that the cause of the veteran's death 
was due to service.  Included with her claim was an April 
1999 letter from RBL, MD, stating that the veteran 
suffered a devastating cerebrovascular accident in 1982 
resulting in profound left hemiparesis, difficulty 
swallowing and recurrent episodes of aspiration.  
Eventually he required a gastrostomy tube for feeding and 
an infection at the tube site contributed to his demise.  
The physician said there was no question that the stroke 
and the sequelae contributed to his death.  

Evidence in the claims file received with a request for an 
inquiry from a U.S. Senator notes that Dr. TWK had passed 
away a few years earlier.  

Dr. RBL wrote in June 1999 that the veteran suffered from 
severe PTSD that stemmed from his POW incarceration.  Dr. 
RBL opined that it was highly likely that the 
cerebrovascular accident led to increasing difficulty with 
feeding and nutrition as well as a marked decreased level 
of function.  Dr. RBL said that the chronic anxiety 
stemmed from the veteran's POW experiences, and that 
accordingly, there should be a direct link between his 
clinical course and his previous POW experience.   

Evidence received in August 1999 from a U.S. Senator on 
the appellant's behalf included a recommendation for pilot 
training written in August 1946 stating that the veteran 
was of a caliber highly suitable for commission in the 
Regular Army and for Pilot Training.  

Outpatient treatment records from the Tucson VA Medical 
Center received in September 1999 included a VA health 
questionnaire for dental outpatients completed by the 
veteran in August 1991.  He denied having heart disease or 
high blood pressure.  He checked both yes and no for 
having had a stroke.  The dentist remarked that the 
veteran was on Coumadin and seizures had increased.  

The Board remanded the claim in April 2001.  In May 2001 
the RO wrote to the appellant for additional information 
regarding medical treatment of the veteran.  The appellant 
replied that she had nothing more to send.  

A review of the claims folder for a POW was provided by a 
VA examiner in November 2001 who noted that he had 
performed a POW examination on the veteran in 1994.  A 
review of that examination indicated that the veteran had 
significant residuals from a stroke and at that time he 
did not have significant cardiovascular disease.  A 1994 
cardiology report also indicated that he did not have any 
organic heart disease.  

The medical history was that the veteran died of 
complications of a stroke approximately 18 years after the 
stroke.  He had a rather dense hemiplegia and also had 
dysphagia requiring a feeding tube.  

The November 2001 VA examiner opined that the veteran died 
as a result of complications from his stroke and not from 
a service-connected condition.  The VA examiner felt this 
was consistent with his earlier report wherein it was 
stated the veteran was severely disabled by his stroke and 
the recommendation was that he be on aid and attendance 
for his stroke condition which was not related to any 
service-connected condition.  

Also provided in November 2001 was a review of the file 
for a psychiatric disorder.  The VA examiner noted that 
the two volume claims file had been reviewed with regard 
to whether there was any relationship between the service-
connected psychiatric disabilities and cause of death.  
The VA examiner cited to various documents in the claims 
file.  The conclusion was that from a psychiatric 
standpoint the neurosis, dysthymic disorder for which he 
was service connected did not produce debilitating effects 
that made the veteran materially less capable of resisting 
the effects of his fatal disease.  His neurosis, dysthymic 
disorder was not a material influence in accelerating 
death and by the same token, the VA examiner opined, his 
psychiatric service-connected disabilities, again 
neurosis, dysthymic disorder, were not a contributory 
cause of death.  


Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected 
disability caused the death, or substantially or 
materially contributed to it.  

A service-connected disability is one which was incurred 
in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to, the result of, or aggravated 
by a service- connected disability.  38 U.S.C.A. §§ 1110, 
1310; 38 C.F.R. §§ 3.310(a), 3.312 (2002); Allen v. Brown, 
7 Vet. App. 439 (1995).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all 
of the evidence establishes that such disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2002); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service 
or within the presumptive period under § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however, remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2002).

In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to 
former POW's listed in 38 C.F.R. § 3.309(c) (2002), will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there 
is no evidence of such disease during such period of 
service.  38 C.F.R. § 3.307(a) (2002).

If a veteran is:

(1) A former prisoner of war and;

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied:  avitaminosis; 
beriberi (including beriberi heart disease); chronic 
dysentery; helminthiasis; malnutrition (including optic 
atrophy associated with malnutrition); pellagra; any other 
nutritional deficiency; psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); 
organic residuals of frostbite, if it is determined that 
the 

veteran was interned in climatic conditions consistent 
with the occurrence of frostbite; post- traumatic 
osteoarthritis; irritable bowel syndrome; peptic ulcer 
disease; and peripheral neuropathy except where directly 
related to infectious causes.  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had 
experienced localized edema during captivity.  38 C.F.R. § 
3.309(c) (2002).

In cases of service connection for the cause of death of 
the veteran, the first requirement of a current disability 
will always have been met, the current disability being 
the condition that caused the veteran to die; however, the 
last two requirements for a service-connection claim must 
be supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

The death of a veteran will be considered as having been 
due to a service-connected disability when such disability 
was either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2002).  

The service-connected disability will be considered a 
contributory cause of death when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2002).

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312(c)(2) (2002).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing 
death.  

Where the service-connected condition affects vital organs 
as distinguished from muscular or skeletal functions and 
is evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2002).

There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to 
have a material influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2002).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. 
App 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the appellant.  38 
U.S.C.A. § 5107 (West Supp. 2002).


Analysis

Preliminary matter

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA 
with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions); see 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or 
judicial process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.

VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).  The RO provided the appellant a copy of 
the applicable rating decision and forwarding letter that 
in combination notified her of the basis for the decisions 
reached.  

The RO also provided the appellant a statement of the case 
and supplemental statements of the case that included a 
summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  



Although the appellant's claim was initially denied as a 
well-grounded claim had not been submitted, the RO 
readjudicated the claim on the merits in compliance with 
the provisions and requirements of the VCAA and denied 
service connection for the cause of the veteran's death.  
The appellant was notified of this decision in a 
supplemental statement of the case issued in April 2002.  

In July 2002 the RO specifically notified the appellant 
that it had considered her claim under the new law when it 
affirmed the determination previously entered.

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on 
appeal, and has done so.  Further, she has obtained 
representation and her representative has prepared 
argument on her behalf.

The appellant has been advised of evidence she could 
submit herself or to sufficiently identify evidence so 
that VA could obtain the evidence for her.

The appellant has not indicated that any other probative 
evidence not already associated with the claims folder is 
available so there is no need to notify her as to whether 
VA would obtain it.  

The Board remanded the claim for further development and 
the RO obtained medical opinions.

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent necessary; no further assistance to the appellant 
in developing the facts pertinent to her claim is required 
to comply with the duty to assist under both the former 
law and the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 
5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of 
the appellant's claim on the merits.


Service connection for the cause of death

The Board notes that a claim for service connection for 
the cause of death is treated as a new claim, regardless 
of the status of adjudication of service-connected-
disability claims brought by the veteran before his death.  
Lathan v. Brown, 7 Vet App. 359 (1995); 38 C.F.R. § 
20.1106 (2002).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and, (3) 
medical evidence of a nexus between the claimed in-service 
injury or disease and a current disability.  Hickson, 
supra.

The current disability requirement has been met because 
the veteran died of arteriosclerotic cerebrovascular 
disease.  Carbino, supra.  The cause of death was not 
listed as due to or a consequence of another cause and no 
other significant conditions contributing to death but not 
resulting in the underlying cause were listed.   

The competent and probative evidence, however, establishes 
that the disability that caused the veteran's death, as 
listed on his death certificate was neither incurred in 
nor aggravated by military service.

The Board initially notes that presumptive service 
connection for the cause of the veteran's death is not 
warranted.  In this regard, the arteriosclerotic 
cerebrovascular disease reported as the cause of the 
veteran's death on the death certificate, or specifically 
for the purpose of the pertinent criteria, brain 
hemorrhage or brain thrombosis, while subject to 
presumptive service connection, was not shown in service, 
and was not shown disabling to a compensable degree during 
the first post service year. 

The Board further notes that presumptive service 
connection is possible for ischemic heart disease for 
POWs, if it is established that the veteran experienced 
localized edema due to beriberi during captivity.  38 
C.F.R. § 3.309(c) (2002).  Although the veteran claimed in 
1994 that he had beriberi while in the prison camp and had 
coronary artery disease as a result, the evidence does not 
support this claim.  

There was no finding or diagnosis of beriberi when the 
veteran was examined in July 1945, a few months after 
having been in the prison camp.  There were no findings or 
diagnosis of coronary artery disease or edema.  At the POW 
examination in December 1993, the veteran denied having 
had beriberi, chest pain or rapid heart beats.  

The evidence does not show a history of localized edema 
during captivity and the later development of ischemic 
heart disease.  Service medical records make no reference 
to the veteran having suffered localized edema.  Further, 
neither the veteran, the appellant, nor any other 
layperson, has ever recounted that the veteran had 
localized edema while he was in captivity.  

The medical records do not show that the veteran developed 
ischemic heart disease.  A December 1993 EKG showed normal 
sinus rhythm with left axis deviation.  Upon VA 
examination in November 1994, there was no obvious 
evidence of organic heart disease and in February 1995 
there was no obvious evidence of active heart disease.  
Presumptive service connection is not warranted because 
the record does not establish that he had beriberi in 
service, or experienced localized edema during captivity, 
or developed ischemic heart disease.  38 C.F.R. § 
3.309(c).

Although Dr. TWK opined there was a possible medical nexus 
between the veteran's vascular disease and his period of 
captivity, no clinical data or other rationale in support 
of any of his stated opinion was provided.  

The Board affords more probative weight to the report of 
the December 1993 VA POW examination wherein after review 
of the history of his POW experiences, service medical 
records and the claims file, a VA examiner did not relate 
the veteran's right hemisphere stroke or the left 
hemiparesis to his POW experience.  The examiner pointed 
out that the stroke occurred as a civilian.

Dr. RBL first wrote that the stroke, and the sequelae 
contributed to his death.  Dr. RBL wrote that the veteran 
required a gastrostomy tube for feeding and an infection 
at the tube site contributed to his death.  




The evidence shows that a gastrostomy tube was required 
during the months preceding his death, approximately 18 
years after a stroke.  

The Board notes that Dr. RBL had signed the death 
certificate and had not included any cause as a 
contributory cause of death.

A review of the claims file was provided by a VA examiner 
in November 2001 who opined that the veteran died as a 
result of complications from his stroke and not from a 
service-connected condition.  Further, that the stroke 
condition was not related to any service-connected 
condition. 

Dr. RBL later wrote that the veteran's severe PTSD 
resulted from his POW incarceration and apparently linked 
his chronic anxiety to the CVA that led to increasing 
difficulty with feeding, nutrition and a marked decrease 
level of function.  

The Board notes that although Dr. RBL then concluded that 
there should be a direct link between the veteran's 
clinical course and his previous POW experience, this also 
was not included on the death certificate as the cause of 
death or as a contributory cause of death.  

As for the veteran's service-connected psychiatric 
disability, the probative evidence also establishes that 
this disorder was not a principal or contributory cause of 
death.  

A psychiatric disorder is not listed on the death 
certificate as the primary cause of death or a 
contributory cause.  



Furthermore, a VA examiner reviewed the claims file and 
opined that the veteran's service-connected psychiatric 
disorders did not produce debilitating effects that made 
the veteran materially less capable of resisting the 
effects of his fatal disease, was not a material influence 
in accelerating death, and was not a contributory cause of 
death.  

The appellant's own opinions and statements asserting that 
the cause of the veteran's death is related to his 
military service are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a 
medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran's cause of death is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

Because the record does not contain evidence that the 
cause of the veteran's death was incurred in service, 
manifested to a compensable degree during the first post 
service year, was causally related to service-connected 
disabilities, and does not contain competent evidence of a 
relationship between the cause of death and the veteran's 
military service, the Board finds that the appellant's 
claim of entitlement to service connection for the cause 
of the veteran's death must be denied.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to service connection for the cause 
of the veteran's death.  See Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

